11th Court of Appeals
Eastland, Texas
Opinion
 
Ramon Salazar Venzor
            Appellant
Vs.                  No. 11-04-00054-CR – Appeal from Midland County
State of Texas
            Appellee
 
            This is an appeal from an order deferring Ramon Salazar Venzor’s guilt of the offense of
possession of cocaine, placing him on community supervision for 3 years, and assessing a $1,000
fine.  We dismiss the appeal.
            In its certification of defendant’s right to appeal, the trial court indicated that this case was
a plea bargain case with no right to appeal and that appellant had waived any right to appeal. 
Appellant initialed each of the trial court’s determinations.
            In addition, a copy of the trial court’s March 25, 2004, order granting appellant’s writ of
habeas corpus has been filed in this court.  In the March 25 order, the trial court states that the
conviction has been vacated pursuant to TEX. CODE CRIM. PRO. ANN. art. 11.072 (Vernon Supp.
2004).
            Therefore, the appeal is dismissed for want of jurisdiction.
 
                                                                                    PER CURIAM
 
April 1, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.